Citation Nr: 1735130	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss prior to October 15, 2012.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss for the period from October 15, 2012, to February 27, 2013.

3.  Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss on or after February 27, 2013, through the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO continued a noncompensable evaluation for the Veteran's service-connected bilateral hearing loss.

During the pendency of the appeal, in November 2012, the RO increased the evaluation for the Veteran's bilateral hearing loss to 10 percent effective from October 15, 2012.  In a March 2017 rating decision, the RO increased the evaluation for the disability to 30 percent effective from February 27, 2013.  Because this evaluation does not represent the highest possible benefit, the issue remains in appellate status as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

A hearing was held before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is of record.

The Board remanded the case for further development in August 2014 and December 2015.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1.  Prior to October 15, 2012, the Veteran's hearing acuity was, at worst, level II in the right ear and level I in the left ear.

2.  For the period from October 15, 2012, to April 16, 2014, the Veteran's hearing acuity was level III in the right ear and level IV in the left ear.

3.  Since April 16, 2014, the Veteran's hearing acuity has been, at worst, level VI in the right ear and level VI in the left ear.



CONCLUSIONS OF LAW

1.  Prior to October 15, 2012, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  For the period from October 15, 2012, to February 27, 2013, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  Since February 27, 2013, the criteria for an evaluation in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 510 (a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, supra. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

In this case, the RO sent the Veteran a notice letter in November 2004, prior to the initial adjudication of the increased rating claim in August 2005.  The letter informed him of the evidence needed to substantiate his claim for an increased rating for bilateral hearing loss and of the division of responsibilities in obtaining such evidence.  

The Board does acknowledge that the letter did not specifically explain how disability ratings and effective dates are determined.  However, the Board finds that there is no prejudice in proceeding with adjudication of the case.  In this regard, the Veteran was provided with the pertinent law and regulations in the statement of the case (SOC) and supplemental statements of the case (SSOCs), and the RO explained the basis for its denial in the rating decision, SOC, and SSOC.  In addition, at the July 2014 hearing, the undersigned Veterans Law Judge explained how evaluations are determined and that hearing loss is evaluated using a mechanical application with the puretone audiometry test and Maryland CNC test.  Thus, the Veteran had actual knowledge of the information needed to substantiate his claim, and a reasonable person could be expected to understand what was needed. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).

Moreover, the Board notes that the Veteran has been represented throughout the course of the appeal. Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).   Accordingly, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to this case.

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA audiology examinations in November 2004, June 2011, October 2012, October 2014, and February 2017. 

As discussed below, the Board finds that the above VA examination reports are adequate, as the examiners fully addressed the rating criteria that are relevant to rating the Veteran's bilateral hearing loss. 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the November 2004, June 2011, October 2012, October 2014, and February 2017 VA examiners addressed functional impact of the Veteran's hearing loss.  Nevertheless, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id. at 455-56.  There have been no allegations of any prejudice caused by a deficiency in an examiner's description of the functional effects.  Indeed, the Veteran has been represented throughout the course of the appeal, yet the documents submitted do not contain any assertion under Martinak.

The Board does acknowledge that the Veteran and his representative have challenged the VA examinations.  See e.g. Veteran's December 2011 statement (only understood half of words tested); Veteran's May 2014 letter to VA (claims VA never recorded speech discrimination accurately stating the examiners withheld and doctored results); November 2015 brief (Veteran contends the VA audiometric examinations conducted are not a true indication of a normal life situation); Veteran's June 2016 letter to VA (disagreement with VA examiner who conveyed it is up to her to interpret non-responses during testing); July 2017 brief (Veteran maintains a hearing test based on VA standards conducted in a quiet booth do not reflect the severity of his condition in the aspect of normal, daily life).  However, as discussed below, the Board has only relied upon the testing that complies with the applicable regulation, 38 C.F.R. § 4.85(a).  That regulation sets forth the proper testing method for rating hearing loss and is controlling.  In Doucette v. Shulkin, 28 Vet. App. 366 (2017), the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are the effects that VA's audiometric tests are designed to measure.  The Court stated that, "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss since he was last examined in February 2017.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to proceed with adjudication.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c)(4) (2016). 

With regard to the August 2014 and December 2015 remands, the Board finds that the RO substantially complied with the directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, the RO obtained complete audiogram results for VA examinations and contacted the Veteran to assist with obtaining private records on his behalf.

In the August 2014 and December 2015 remands, the Board also directed the RO to obtain complete audiogram results for the July 2010, September 2012, and March 2014 VA audiology consultations and to contact the private audiologists who conducted the September 2004, October 2004, January 2009, December 2011, and February 2013 private audiograms for the purpose of clarifying the type of testing used.  There is sufficient information in the claims file to determine whether the proper testing was conducted at each examination, and therefore, the Board can proceed with adjudication.

Moreover, there has been no allegation that VA has not substantially complied with the prior remand directives.

Additionally, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in July 2014.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103 (c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records evaluating his hearing loss.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).   There has been no allegation otherwise.
For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, continuation of the current staged evaluations is warranted based on the evidence.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned a noncompensable evaluation for his service-connected bilateral hearing loss prior to October 15, 2012, a 10 percent evaluation from October 15, 2012, to February 27, 2013, and a 30 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal hearing acuity through level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI represents 9 categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of level V and the poorer ear had a numeric designation of level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (includes Tables VI, VIA, and VII). 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a compensable evaluation is not warranted prior to October 15, 2012, an evaluation in excess of 10 percent is not warranted from October 15, 2012, to February 27, 2013, and an evaluation is excess of 30 percent is not warranted thereafter for bilateral hearing loss.

Initially, the Board acknowledges the evaluation reports from ENT Clinics of San Antonio, P.A. (September 2004 and October 2004), University Health System Hearing and Balance Center (January 2009), South Texas ENT Consultants (December 2011 and February 2013), VA examinations (July 2010, September 2012, and March 2014); however, these reports are not adequate for rating purposes.  

Under 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids. 
 
The September 2004 and October 2004 audiograms used Monitor Live Voice (MLV) for speech audiometric testing instead of the Maryland CNC recorded word list, as required by the regulations.  Therefore, the examination reports are not adequate for rating purposes.

The January 2009 Hearing and Balance Center audiogram reflects results which are not adequate for rating purposes because the audiologist used the NU-6 and Spondees word lists and MLV for speech discrimination testing rather than the Maryland CNC.  

In addition, the December 2011 and February 2013 audiograms conducted by South Texas did not use the Maryland CNC word list and instead relied on the NU-6 for speech discrimination scores.  Therefore, those results are not adequate for VA rating purposes.  

Similarly, the July 2010, September 2012, and March 2014 VA evaluators did not utilize the Maryland CNC list for testing speech discrimination.  The complete examination reports specify that the CIDW-22 was used rather than the Maryland CNC, and therefore, these results are not adequate for rating purposes.

Based on the foregoing, the Board is not able to consider the foregoing private and VA audiological evaluations.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).


I.  Prior to October 15, 2012

The Veteran was afforded a November 2004 VA examination.  During the audiological examination, puretone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
60
65
53
LEFT
35
45
65
50
49

The Veteran's speech recognition was 92 percent in the right ear and 96 percent in the left ear.  These audiometric findings equate to level I hearing for both his right ear and left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85 for the period prior to October 15, 2012.

The Veteran was provided another VA examination in June 2011, with results as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
60
65
65
56
LEFT
40
60
60
60
55

The Veteran's speech recognition was 90 percent in the right ear and 94 percent in the left ear.  These audiometric findings equate to level II hearing in the right ear and level I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, the assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and continues to appropriately reflect his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85 for the period prior to October 15, 2012.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological reports do not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86(a), (b).


II.  From October 15, 2012, to February 27, 2013

The Veteran was afforded a VA examination for his hearing loss in October 2012.  The puretone thresholds, in decibels were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
65
60
65
58
LEFT
45
60
65
60
57.5

The Veteran's speech recognition was 86 percent in the right ear and 78 percent in the left ear.  These audiometric findings equate to level III hearing in the right ear and level IV hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the assigned 10 percent evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85 for the period beginning October 15, 2012.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86(a), (b).


III.  On or After February 27, 2013

The Veteran submitted an April 2014 private medical record with audiometry results recorded by the A&B Hearing Aid and Audiology Centers in San Antonio, Texas.  In September 2014, the A&B Centers authored a letter specifying the hearing evaluation from April 2014 was conducted using the Maryland CNC standardized recorded word lists by a licensed doctor of audiology.  The puretone thresholds, in decibels, from the evaluation were documented as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
70
65
70
64
LEFT
55
70
65
70
65

The Veteran's speech recognition was 64 percent in the right ear and 66 percent in the left ear.  These audiometric findings equate to level VI hearing in the right ear and level VI hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, the resulting evaluation for bilateral hearing is at 30 percent.  Based on these results, the RO increased the Veteran's evaluation for his bilateral hearing loss to 30 percent effective from February 27, 2013.  

The Board does note that the February 2017 test results indicate that the Veteran's left ear has an exceptional pattern of hearing impairment.  However, when the results are applied under 38 C.F.R. § 4.86, the audiometric findings equate to only Level V hearing, which is less than the level under 38 C.F.R. § 4.85, Table VI.  Thus, the Veteran is not entitled to an increased evaluation when Table VIA is used.

The Veteran was also afforded two additional VA examinations for his bilateral hearing in October 2014 and February 2017.  The puretone thresholds, in decibels, from the October 2014 evaluation were documented as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
65
60
60
58
LEFT
50
60
55
55
55

The Veteran's speech recognition was 78 percent in the right ear and 76 percent in the left ear.  

The February 2017 puretone thresholds, in decibels were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
70
70
70
66
LEFT
55
65
65
70
64

The Veteran's speech recognition was 82 percent in the right ear and 78 percent in the left ear.  

The audiometric findings from both VA examinations equate to level IV hearing in the right ear and level IV hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, the resulting evaluation for bilateral hearing is consistent with a 10 percent evaluation, and the Veteran is already in receipt of a 30 percent evaluation.

The Board does note that the February 2017 VA examination report reveals an exceptional pattern of hearing in both ears as defined by 38 C.F.R. § 4.86.  When those results are applied to Table VIA, the findings correspond to Level V hearing in both ears.  However, those values equate to only a 20 percent evaluation.  Thus, an evaluation in excess of 30 percent is not warranted even when the exceptional pattern is considered.


IV.  Conclusion 

The Board has considered the Veteran's statements regarding his diminished hearing.  Nevertheless, the assigned noncompensable, 10 percent, and 30 percent evaluations are consistent with the mechanical application of the rating schedule to the numeric designations assigned based on the audiometric evaluations performed, and these evaluations are based on the current VA law and regulations in effect for evaluating this disability.  Lendenmann, supra; Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017).

Therefore, the Board finds that the weight of the evidence is against an initial compensable evaluation for bilateral hearing loss prior to October 15, 2012, an evaluation in excess of 10 percent from October 15, 2012, to February 27, 2013, and an evaluation in excess of 30 percent thereafter.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss prior to October 15, 2012, is denied.

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from October 15, 2012, to February 27, 2013, is denied.

Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss on or after February 27, 2013, is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


